Citation Nr: 1103761	
Decision Date: 01/31/11    Archive Date: 02/08/11

DOCKET NO.  07-20 089	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, 
Indiana


THE ISSUES

1.   Entitlement to service connection for a bilateral wrist 
disability.

2.  Entitlement to service connection for a left knee disability.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. C. Schingle, Associate Counsel




INTRODUCTION

The Veteran served on active duty from January 1973 to December 
1974.

This case comes before the Board of Veterans' Appeals (Board) on 
appeal from a November 2006 rating decision rendered by the 
Indianapolis, Indiana Regional Office (RO) of the Department of 
Veterans Affairs (VA).  The Veteran appealed that decision to the 
Board, and the case was referred for appellate review.

For the reasons set forth below, the issue of entitlement to 
service connection for a left knee disability is addressed in the 
REMAND portion of the decision below and is REMANDED to the RO 
via the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

The probative medical evidence of record shows a relationship 
between the Veteran's service and a current chronic bilateral 
wrist disability.


CONCLUSION OF LAW

A chronic bilateral wrist disability was incurred in active 
service.  38 U.S.C.A. §§ 1101, 1110 (West 2002 & Supp. 2010); 
38 C.F.R. §§ 3.303, 3.304 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act (VCAA)

In the instant case, the Board is granting herein the Veteran's 
claim for service connection for a bilateral wrist disability.  
As such, further discussion of the VCAA for this issue is not 
necessary.  
Service Connection

In this case, the Veteran contends that his current bilateral 
wrist disability is related to service.  More specifically, he 
contends that he fell from a window in 1974, during service, and 
injured his bilateral wrists at that time. Thereafter, he 
contends he was treated for the wrist injury at the Ireland 
Hospital in Fort Knox, Kentucky and was given wrist splints to 
wear.  He claims to have had residual symptoms, including pain, 
in the bilateral wrists since the accident, but did not seek 
treatment until approximately 2000.

Applicable law provides that service connection may be granted 
for a disability resulting from disease or injury incurred in or 
aggravated by active military service.  38 U.S.C.A. § 1110 (West 
2002); 38 C.F.R. §§ 3.303, 3.304 (2010).  Service connection may 
also be granted for certain chronic diseases when the disease is 
manifested to a compensable degree within one year of separation 
from service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 
3.307, 3.309.  

In addition, service connection may be granted for any disease 
diagnosed after discharge, when all of the evidence, including 
that pertinent to service, establishes that a disease was 
incurred in service.  38 C.F.R. § 3.303(d).  The term 'active 
military, naval, or air service' includes active duty, any period 
of active duty for training during which the individual concerned 
was disabled or died from a disease or injury incurred or 
aggravated in line of duty, and any period of inactive duty 
training during which the individual concerned was disabled or 
died from an injury incurred or aggravated in line of duty.  38 
U.S.C.A. § 101(24) (West 2001).

Thus, in order to establish service connection, a claimant must 
generally submit (1) medical evidence of a current disability, 
(2) medical evidence, or in certain circumstances lay testimony, 
of service incurrence or aggravation of an injury or disease, and 
(3) medical evidence of a nexus or relationship between the 
current disability and the in-service disease or injury.  Pond v. 
West, 12 Vet. App. 341, 346 (1999).

Medical evidence is generally required to establish a medical 
diagnosis or to address questions of medical causation; lay 
assertions of medical status do not constitute competent medical 
evidence for these purposes.  Espiritu v. Derwinski, 2 Vet. App. 
492, 494 (1992).  However, lay assertions may serve to support a 
claim for service connection by supporting the occurrence of lay-
observable events or the presence of disability or symptoms of 
disability subject to lay observation.  38 U.S.C.A. § 1153(a); 38 
C.F.R. § 3.303(a); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. 
Cir. 2007).  See also Buchanan v. Nicholson, 451 F. 3d 1331, 1336 
(Fed. Cir. 2006) (addressing lay evidence as potentially 
competent to support presence of disability even where not 
corroborated by contemporaneous medical evidence).

A review of the Veteran's service treatment records is negative 
for any mention of a fall or other wrist injury during service.  
These records also do not provide any evidence of treatment 
specifically for the wrists.  However, a June 1974 record notes 
complaints of right hand pain, and, in a December 1974 discharge 
report, the Veteran noted painful joints.

The Board notes that no clinical records from the Ireland 
Hospital could be located.  See April 2008 records request.  
Additionally, the Board notes that the Veteran is competent to 
attest to conditions of his service which are readily observable 
to a lay person.  See 38 U.S.C.A. § 1154(a); Washington v. 
Nicholson, 19 Vet. App. 362 (2005).  Therefore, the Veteran is 
competent to report an in-service injury and any symptoms he may 
have experienced thereafter.  Furthermore, a lay statement 
submitted on the Veteran's behalf supports his assertions with 
regard to symptomatology since service.  

Post-service treatment records show ongoing treatment for the 
bilateral wrists since approximately 2000.  A September 2007 X-
ray report noted the Veteran's history of an in-service injury 
with wrist pain since 1974.  The examiner diagnosed avascular 
necrosis with fracture from the Veteran's prior injury as well as 
evidence of arthritis.  An October 2007 VA X-ray report noted 
traumatic arthritis of the bilateral wrists.  In addition, an 
October 2007 private orthopedic treatment record noted X-ray 
evidence of an old fracture in the right wrist and a volar 
dislocation in the left wrist.  Surgery records show the Veteran 
underwent a left wrist fusion surgery in 2008 and a right wrist 
fusion surgery in 2009.  

In January 2009, a private examiner diagnosed a traumatic right 
scaphoid fracture with arthritis secondary to the in-service 
wrist injury, and a left wrist dislocation with arthritis due to 
an in-service bilateral wrist injury.  In this regard, the 
examiner noted the Veteran's reported history of a fall and wrist 
injury in service and opined that his current bilateral wrist 
disabilities were due to the in-service injury.  

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with the 
veteran prevailing in either event, or whether a preponderance of 
the evidence is against the claim, in which case the claim is 
denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  To do so, 
the Board must assess the credibility and weight of all the 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence that it finds to be 
persuasive or unpersuasive, and providing reasons for rejecting 
any evidence favorable to the appellant.  See Masors v. 
Derwinski, 2 Vet. App. 181 (1992).

Based on the evidence discussed above, the Board finds the 
evidence to be supportive of the Veteran's claim for service 
connection for a bilateral wrist disability.  In this regard, the 
Veteran has consistently reported an in-service bilateral wrist 
injury and continued wrist symptoms (including in particular 
bilateral wrist pain) since then.  In addition, the Board finds 
probative the 2009 private medical opinion associating the 
Veteran's current bilateral wrist disabilities with the 
in-service injury.  Indeed, the physician provided a complete 
rationale for his opinions and summarized the pertinent evidence 
of record.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008) 
(the probative value of a medical opinion comes from when it is 
the factually accurate, fully articulated, and sound reasoning 
for the conclusion, not the mere fact that the claims file was 
reviewed).  Of further significance to the Board in this matter 
is the fact that the claims folder contains no refuting (or 
negative) medical opinion.  Thus, service connection for a 
bilateral wrist disability is warranted in this case.  

ORDER

Service connection for a chronic bilateral wrist disability is 
granted.


REMAND

The Board finds that additional development is necessary prior to 
adjudication of the remaining issue on appeal.  Accordingly, 
further appellate consideration will be deferred, and this 
additional service connection issue will be remanded for action 
as described below.

In this case, the Veteran contends that he injured his left knee 
during military service when he fell from a window.  He reported 
experiencing pain in the knee since service discharge, but 
indicated that he did not seek treatment for many years 
thereafter.  A lay statement submitted on the Veteran's behalf 
supports his assertion with regard to symptomatology since 
service.  

A review of service treatment records shows no specific reference 
to an in-service fall or treatment for a left knee problem.  
However, as previously noted herein, on a December 1974 discharge 
report, the Veteran indicated that he had experienced painful 
joints.  Additionally, the Board notes that the Veteran is 
competent to attest to conditions of his service which are 
readily observable to a lay person.  See 38 U.S.C.A. § 1154(a); 
Washington v. Nicholson, 19 Vet. App. 362 (2005).  

Post-service treatment records show ongoing treatment for a left 
knee disability since approximately 2002.  Indeed, this evidence 
shows the Veteran underwent arthroscopic surgery on his left knee 
in February 2002.  

The Board notes that the Veteran has not been accorded a VA 
examination of his left knee.  VA's duty to assist includes 
providing a medical examination or obtaining a medical opinion 
when such is necessary to make a decision on the claim.  An 
examination or opinion is necessary if the evidence of record:  
(1) contains competent evidence that the claimant has a current 
disability, or persistent or recurrent symptoms of disability; 
(2) establishes that the claimant suffered an event, injury or 
disease in service; and (3) indicates that the claimed disability 
or symptoms may be associated with the established event, injury, 
or disease in service or with another service-connected 
disability, but (4) does not contain sufficient medical evidence 
for the Secretary to make a decision on the claim.  38 C.F.R. § 
3.159(c)(4); McLendon, 20 Vet. App. at 79.

The medical and lay evidence tends to show that the Veteran has a 
current left knee disability which may be the result of an in-
service injury.  As previously discussed herein, the Veteran is 
competent to report having injured his left knee in service and 
experiencing left knee problems since then.  Also, service 
treatment records reflect the Veteran's complaint of joint pain 
at service discharge, and post-service medical records indicate 
that he underwent arthroscopic surgery on his left knee in 2002.  
As no medical opinion has yet been offered, the Board finds that 
a remand is necessary to accord the Veteran the opportunity to 
undergo a pertinent VA examination to address the nature and 
etiology of his current left knee disability. 

As this case is being remanded, updated, relevant treatment 
records should be obtained if available.

Accordingly, the case is REMANDED for the following action:

1.  After procuring the appropriate release 
of information forms where necessary, 
obtain copies of records of any left knee 
treatment that the Veteran has received 
since February 2009.  Associate all such 
available documents with the Veteran's 
claims folder.

2.  Then, schedule the Veteran for an 
appropriate VA examination to determine the 
nature and etiology of any left knee 
disability that he may have.  The claims 
folder should be made available to and 
reviewed by the examiner, and the 
examination report should state that the 
claims folder has been reviewed.  All 
necessary tests, including X-rays, should 
be performed.

The examiner should provide an opinion as 
to the medical probability that any 
currently-diagnosed left knee disability is 
related to the Veteran's active duty.  In 
answering this question, the examiner 
should note and discuss the Veteran's 
contentions regarding a left knee injury 
due to an in-service fall.

It would be helpful if the examiner would 
use the following language, as may be 
appropriate:  "more likely than not" 
(meaning likelihood greater than 
50 percent), "at least as likely as not" 
(meaning likelihood of at least 50 
percent), or "less likely than not" or 
"unlikely" (meaning that there is less 
than 50 percent likelihood).  The term "at 
least as likely as not" does not mean 
"within the realm of medical possibility."  
Rather, it means that the weight of medical 
evidence both for and against a conclusion 
is so evenly divided that it is as 
medically sound to find in favor of that 
conclusion as it is to find against it.

The examiner should provide a complete and 
thorough rationale for all opinions 
provided in the examination report.  

3.  After completion of the above and any 
additional development of the evidence 
deemed necessary, readjudicate the issue of 
entitlement to service connection for a 
left knee disability.  If the claim remains 
denied, the Veteran and his representative 
should be furnished an appropriate 
supplemental statement of the case and be 
afforded an opportunity to respond.  
Thereafter, the case should be returned to 
the Board for further appellate review.

No action is required of the Veteran until he is notified by the 
RO; however, the Veteran is advised that failure to report for 
any scheduled examination may result in the denial of his claim.  
38 C.F.R. § 3.655 (2010).  The Veteran has the right to submit 
additional evidence and argument on the matter that the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by the 
United States Court of Appeals for Veterans Claims for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 
2010).  



______________________________________________
THERESA M. CATINO
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


